Exhibit 10.3

 

LICENSE AGREEMENT

 

BETWEEN

 

TRIPLEPOINT CAPITAL LLC

 

AND

 

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.

 

LICENSE AGREEMENT, dated as of May 27, 2020 (this “Agreement”), by and between
TRIPLEPOINT CAPITAL LLC, a Delaware limited liability company (the “Licensor”),
and TRIPLEPOINT PRIVATE VENTURE CREDIT INC., a Maryland limited liability
company (the “Licensee”).

 

RECITALS

 

WHEREAS, Licensor has adopted, is using and is the owner of certain rights in
the trade name “TriplePoint” in the United States (the “Licensed Mark”);

 

WHEREAS, the Licensee is a closed-end investment company that intends to elect
to be treated as a business development company under the Investment Company Act
of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, pursuant to the Investment Advisory Agreement, dated as of May 27, 2020
(the “Advisory Agreement”), by and between TriplePoint Advisers LLC, a Delaware
limited liability company and a subsidiary of the Licensor (the “Adviser”), and
the Licensee, the Licensee has engaged the Adviser to act as the investment
adviser to the Licensee; and

 

WHEREAS, the Licensee desires to use the Licensed Mark as part of the trade name
TriplePoint Global Venture Credit, LLC (“Licensed Trade Name”) and in connection
with the operation of its business, and the Licensor is willing to permit the
Licensee to use the Licensed Mark and the Licensed Trade Name, subject to the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

Section 1.1.            Definitions.

 

(a)           “Adviser” has the meaning set forth in the recitals.

 

(b)           “Advisory Agreement” has the meaning set forth in the recitals.

 

(c)           “Agreement” has the meaning set forth in the preamble.

 

(d)           “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a person
or entity, whether through the ownership of voting securities, by contract or
otherwise.

 

(e)           “Investment Company Act” has the meaning set forth in the
recitals.

 

(f)            “Licensed Mark” has the meaning set forth in the recitals.

 

1

 



 

(g)           “Licensed Services” means any services or financing products
offered in the United States by Licensed Users.

 

(h)           “Licensed Trade Name” has the meaning set forth in the recitals.

 

(i)            “Licensed User” and “Licensed Users” means the Licensee and the
Licensee’s Subsidiaries.

 

(j)            “Licensee” has the meaning set forth in the preamble.

 

(k)           “Licensor” has the meaning set forth in the preamble.

 

(l)            “Subsidiary” means any corporation, company or other legal
entity:

 

(i)        more than 50% of whose shares or outstanding securities (representing
the right to vote for the election of directors or other managing authority)
are, now or hereafter, Controlled, directly or indirectly by a party hereto, but
such entity shall be deemed to be a Subsidiary for the purposes of this
Agreement only so long as such Control exists; or

 

(ii)       which does not have outstanding shares or securities, as may be the
case in a partnership, joint venture or unincorporated association, but more
than 50% of whose ownership interest representing the right to make decisions
for such entity is now or hereafter, Controlled, directly or indirectly by a
party hereto, but such entity shall be deemed to be a Subsidiary for the
purposes of this Agreement only so long as such Control exists.

 

ARTICLE II

 

LICENSE GRANT AND CONDITIONS OF LICENSED USE

 

Section 2.1.            Licensor hereby grants to the Licensed Users, and the
Licensed Users hereby accept from Licensor, a nonexclusive, nontransferable,
nonsublicensable, royalty-free license, during the term of this Agreement, to
use and display the Licensed Trade Name and the Licensed Mark in the United
States solely in connection with the Licensed Services.

 

Section 2.2.            The Licensed Mark shall remain the exclusive property of
the Licensor and nothing in this Agreement shall give Licensed Users any right
or interest in the Licensed Mark except the licenses expressly granted in this
Agreement.

 

Section 2.3.            All of Licensor’s rights in and to the Licensed Mark,
including, but not limited to, the right to use and to grant others the right to
use the Licensed Mark, are reserved by Licensor.

 

Section 2.4.            No license, right, or immunity is granted by either
party to the other, either expressly or by implication, or by estoppel, or
otherwise with respect to any trademarks, copyrights, trade dress or other
property right, other than with respect to the Licensed Trade Name and the
Licensed Mark in accordance with Article 2.1 of this Agreement.

 

Section 2.5.            All use of the Licensed Mark by Licensed Users, and all
goodwill associated with such use, shall inure to the benefit of Licensor.

 

Section 2.6.            Licensed Users hereby acknowledge that Licensor is the
sole owner of all right, title and interest in and to the Licensed Mark, and
that Licensed Users have not acquired, and shall not acquire, any right, title
or interest in or to the Licensed Mark except the right to use the Licensed Mark
in accordance with the terms of this Agreement.

 



2

 

 

Section 2.7.            Licensed Users shall not register the Licensed Mark in
any jurisdiction without Licensor’s express prior written consent, and Licensor
shall retain the exclusive right to apply for and obtain registrations for the
Licensed Mark throughout the world.

 

Section 2.8.            Licensed Users shall not challenge the validity or
enforceability of the Licensed Mark, nor shall Licensed Users challenge
Licensor’s ownership of the Licensed Mark or the enforceability of Licensor’s
rights therein.

 

Section 2.9.            Licensed Users agree to cooperate with Licensor’s
preparation and filing of any applications, renewals or other documentation
necessary or useful to protect and/or enforce Licensor’s intellectual property
rights in the Licensed Mark.

 

ARTICLE III

 

COMPLIANCE

 

Section 3.1.            Quality Control.  In order to promote the goodwill
symbolized by the Licensed Mark, Licensed Users will insure that the Licensed
Services shall be of the same high quality as the services marketed or otherwise
provided by Licensor.

 

(a)            Licensed Users shall use the Licensed Mark only in connection
with services that meet or exceed generally accepted industry standards of
quality and performance.

 

(b)            Licensor shall have the right to monitor the quality of the
services provided and promotional materials used by Licensed Users, and Licensed
Users shall use commercially reasonable efforts to assist Licensor in monitoring
the quality of the services provided and promotional materials used by Licensed
Users.

 

(c)            From time to time and upon Licensor’s request, Licensed Users
shall submit to Licensor samples of all materials bearing the Licensed Mark,
including, without limitation, any advertising, packaging and other publicly
disseminated materials.

 

(d)            If Licensor discovers any improper use of the Licensed Mark on
any such submission and delivers a writing describing in detail the improper use
to Licensee, Licensed Users shall remedy the improper use immediately.

 

Section 3.2.            Compliance with Laws.  The Licensee agrees that the
business operated by it in connection with the Licensed Mark shall comply in all
material respects with all laws, rules, regulations and requirements of any
governmental body in the United States of America (the “Territory”) or elsewhere
as may be applicable to the operation, advertising and promotion of the
business.

 

Section 3.3.            Notification of Infringement.  Each party shall
immediately notify the other party and provide to the other party all relevant
background facts upon becoming aware of (i) any registrations of, or
applications for registration of, marks in the Territory that do or may conflict
with the Licensed Mark, (ii) any infringements, imitations, or illegal use or
misuse of the Licensed Mark in the Territory (“Third Party Infringement”) or
(iii) any claim that Licensee’s use of the Licensed Mark infringes the
intellectual property rights of any third party in the Territory (“Third Party
Claim”).  Licensor shall have the exclusive right, but not the obligation, to
prosecute, defend and/or settle in its sole discretion, all actions, proceedings
and claims involving any Third Party Infringement or Third Party Claim, and to
take any other action that it deems necessary or proper for the protection and
preservation of its rights in the Licensed Mark.  Licensee shall cooperate with
Licensor in the prosecution, defense or settlement of such actions, proceedings
or claims at Licensor’s expense.  Licensor shall be entitled to retain any and
all damages and other monies awarded or otherwise paid in connection with any
such action.

 



3

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.            Mutual Representations.  Each party hereby represents
and warrants to the other party as follows:

 

(a)            Due Authorization.  Such party is duly formed and in good
standing as of the date of this Agreement and the execution, delivery and
performance of this Agreement by such party have been duly authorized by all
necessary action on the part of such party.

 

(b)            Due Execution.  This Agreement has been duly executed and
delivered by such party and, with due authorization, execution and delivery by
the other party, constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms.

 

(c)            No Conflict.  Such party’s execution, delivery and performance of
this Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the organizational documents of such party; (ii) conflict with or
violate any law or governmental order applicable to such party or any of its
assets, properties or businesses; or (iii) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

 

ARTICLE V

 

TERM AND TERMINATION

 

Section 5.1.            Term.

 

(a)            The Licensee may terminate this Agreement by giving 60 days prior
written notice to the other party.

 

(b)            This Agreement and all rights and licenses granted under this
Agreement shall terminate as soon as practicable, but no longer than 60 days,
after:

 

(i)            Licensee or the Adviser is acquired by a third party; or

 

(ii)           Adviser or any other subsidiary of Licensor ceases to act as the
investment adviser under the Advisory Agreement to the Licensee.

 

Section 5.2.            Subsidiaries.  In the event that Licensee loses Control
of a Subsidiary, all rights and licenses granted to the former Subsidiary under
this Agreement shall immediately terminate.

 

Section 5.3.            Upon Termination.  Upon expiration or termination of
this Agreement, all rights granted to the Licensee under this Agreement with
respect to the Licensed Mark and the Licensed Trade Name shall cease, and the
Licensee shall immediately discontinue use of the Licensed Mark and the Licensed
Trade Name.

 



 4 

 

  

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1.            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered with proof of delivery thereof (any notice or communication so
delivered being deemed to have been received at the time delivered), or sent by
United States certified mail, return receipt requested, postage prepaid (any
notice or communication so sent being deemed to have been received two business
days after mailing in the United States), with failure or refusal to accept
delivery to constitute delivery for all purposes of this Agreement, addressed to
the respective parties as follows:

 

If to the Licensee, to: TriplePoint Global Venture Credit, LLC Attention: Sajal
K. Srivastava 2755 Sand Hill Road Suite 150 Menlo Park, California 94025

 

If to the Licensor, to: TriplePoint Capital LLC Attention: Sajal K. Srivastava
2755 Sand Hill Road Suite 150 Menlo Park, California 94025   with a copy to:
Harry S. Pangas Dechert LLP 1900 K Street NW Washington, DC 20006

 

Section 6.2.            Entire Agreement; No Amendment.  This Agreement
represents the entire agreement among each of the parties hereto with respect to
the subject matter hereof.  It is expressly understood that no representations,
warranties, guarantees or other statements shall be valid or binding upon a
party unless expressly set forth in this Agreement.  It is further understood
that any prior agreements or understandings between the parties with respect to
the subject matter hereof have merged in this Agreement, which fully expresses
all agreements of the parties hereto as to the subject matter hereof and
supersedes all such prior agreements and understandings.  This Agreement may not
be amended, modified or otherwise altered except by a written agreement signed
by the party hereto against whom enforcement is sought.

 

Section 6.3.            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland. 
Notwithstanding the foregoing, nothing herein shall be construed in any manner
inconsistent with the Investment Company Act, or any rule, regulation or order
of the Securities and Exchange Commission promulgated thereunder and applicable
to the performance of the services anticipated under this Agreement.

 

Section 6.4.            Effect of Waiver or Consent.  No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

Section 6.5.            Binding Effect. This Agreement shall be binding on and
inure to the benefit of the parties, and their respective successors and
permitted assigns.  Except as otherwise expressly provided herein, this
Agreement is for the sole benefit of the parties, and no other person shall have
any rights, benefits or remedies by reason of this Agreement, nor shall any
party owe any duty or obligation whatsoever to any such person (other than
another party) by virtue of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  LICENSOR:   TRIPLEPOINT CAPITAL LLC               By: /s/ Sajal K. Srivastava
    Name: Sajal K. Srivastava     Title: Co-Chief Executive Officer            
LICENSEE:   TRIPLEPOINT PRIVATE VENTURE CREDIT, LLC               By: /s/ Sajal
K. Srivastava     Name: Sajal K. Srivastava     Title: President and Chief
Investment Officer

 

 

 

 

 

[Signature Page to TriplePoint License Agreement]



 



